Citation Nr: 1038160	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for service-
connected scars of left buttock and right flank area with 
retained metallic fragments in the right pelvic area, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the May 2005 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for a compensable 
evaluation for the scars of his left buttock and right flank 
area, with retained foreign body in his right pelvic area.  

In June 2007, the Veteran filed a motion to advance his case on 
the Board's docket, and such motion was granted in the following 
month.  

In July 2007, the Board denied the Veteran's claim for a 
compensable rating for this service-connected disability.  While 
the case was pending at the United States Court of Appeals for 
Veterans Claims (Court), the VA Office of General Counsel and the 
Veteran's representative filed a Joint Motion for Remand, 
received in April 2008, requesting that the Court vacate the 
Board's July 2007 denial, and remand the claim for further 
development.  In May 2008, the Court granted the motion and 
vacated the July 2007 Board decision.  

In July 2008, the Board remanded the case for further 
development.  Specifically, the Board instructed the RO to 
provide the Veteran with appropriate notice, and to schedule him 
for VA examinations in order to determine the current status of 
his service-connected scars of left buttock and right flank area 
with retained metallic foreign body in right pelvic area, 
including any joint, muscle, or neurologic impairment due to that 
disability.  The examination was completed in October 2008, and a 
copy of the VA examination report has been associated with the 
Veteran's claims file.  As a result of this development, and 
specifically by a January 2009 rating decision, the RO awarded a 
compensable evaluation of 10 percent, effective from October 8, 
2008, for this service-connected scar disorder.  

In April 2009, the Board concluded that a disability rating 
greater than 10 percent, since October 8, 2008, for the 
service-connected service-connected scars of the left buttock and 
right flank area with retained metallic fragments in the right 
pelvic area was not warranted.  In addition, the Board determined 
that a compensable evaluation for this disability, prior to 
October 8, 2008, was not warranted.  

The Veteran then appealed the Board decision to the Court.  In a 
May 2010 Order, the Court vacated the April 2009 Board decision 
and remanded the matter to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

As previously mentioned, pursuant to the April 2008 Joint Motion 
for Remand, the Board remanded the Veteran's claim to provide him 
with any VA examinations necessary in determining the extent and 
severity of his service-connected disability resulting from the 
penetrating shell fragment wound.  See July 2008 Board remand.  
The remand set out detailed instructions with respect to the 
types of examinations which should be conducted, the tests the 
Veteran should undergo, and the medical findings and 
determinations the examiner should make.  

The Veteran was afforded a VA examination in October 2008 in 
connection with his claim for an increased disability evaluation 
for service-connected scars of the left buttock and right flank 
area with retained metallic fragments in the right pelvic area.  
However, the October 2008 examiner did not follow all of the July 
2008 remand directives which specified that the examiner should 
identify the presence of a metallic foreign body in the right 
pelvic area and, if possible, identify the track or path each 
fragment travelled from its point of entry.  In addition, the 
examiner was instructed to identify the particular muscle(s) 
involved and explain how the shell fragment wound residuals have 
affected the functioning of each identified muscle.  

During the October 2008 examination, the nurse practitioner 
reviewed the Veteran's claims file and discussed his medical 
history with him.  Based on his review of the record and X-ray 
report as well as the physical examination of the Veteran, the 
examiner noted there to be "[m]etallic fragments projected over 
the right iliac crest" and determined that the Veteran's 
injuries "do not present any muscle loss."  Significantly, 
however, the October 2008 examination report did not reflect any 
attempt to determine the path of any fragment, nor did it attempt 
to identify the muscle or muscles in which a metallic fragment is 
retained.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As such, compliance with the terms 
of the remand is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id.  Therefore, in order to give the Veteran every 
consideration with respect to the present appeal and to ensure 
due process, it is the Board's opinion that further development 
of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The Veteran should be afforded a VA muscle 
examination by an appropriate physician to 
determine the current nature and severity 
of his service-connected scars of the left 
buttock and right flank area with retained 
metallic foreign body in the right pelvic 
area, to include any muscle impairment due 
to that disability.  The claims folder, a 
copy of this REMAND, as well as a copy of 
the May 2010 JOINT MOTION FOR REMAND must 
be made available to the examiner for 
review in connection with the examination.  
All appropriate tests should be conducted.  
Primarily, and to the extent necessary, 
the examining physician must: 

a.	Identify the presence of a metallic 
foreign body in the Veteran's right 
pelvic area and, if possible, 
identify the track or path each 
metallic fragment traveled from its 
point of entry; and

b.	Identify the specific muscle(s) 
penetrated or transversed and the 
muscle(s) in which any fragment is 
retained; and

c.	Explain how the shell fragment wound 
residuals have affected the function 
of each identified muscle.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

If the examiner concludes that it is 
impossible to provide this information, 
then an explanation should be provided as 
to how he or she arrived at this 
conclusion.  The examiner should explain 
(1) why the track or path each fragment 
traveled from its point of entry cannot be 
determined; and (2) why the extent of 
muscle involvement cannot be ascertained.  

2.	Then, and after considering all of the 
evidence of record, re-adjudicate the 
Veteran's increased rating claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


